Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the attorney for the respondent, and files 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court on or before December 31, 1960, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Concur—Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.